REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising: 
receiving, by one or more processors of a mobile device via one or more radio signals emitted by one or more transmitters in a vehicle that is substantially proximate to the mobile device, radio data that represents vehicle information associated with the vehicle; 
determining or obtaining, by the one or more processors, a location of the vehicle in accordance with the vehicle information represented by the radio data; 
receiving, by the one or more processors from an image capture device of the mobile device, an image of the vehicle that is substantially proximate to the mobile device; 
based at least on the image of the vehicle, determining, by the one or more processors, a relative location indicating where the mobile device is located relative to the vehicle; and 
based on the location of the vehicle and on the relative location of the mobile device, determining, by the one or more processors, a location of the mobile device.

Claim 17 and 20 recite an apparatus and a non-transitory computer readable media for performing the method of claim 1.

The related prior art does not anticipate or render obvious the invention above:
Park et al. (KR 101868125 B1) discloses method and server for compensating for a GPS location using a street view service in an urban environment. The method for compensating for a GPS location using a street view service in an urban environment comprises the steps of: extracting, as a reference sign image, a portion in which a sign is present in the query image received from a mobile terminal; collecting candidate street view images using the street view image based on the mobile GPS location information and the mobile direction information received from the mobile terminal; collecting first and second street view images, having different locations and directions while there is a sign matching the reference sign image among the collected candidate street view images; estimating the location of the sign present in the reference sign image on a map, based on the location information and direction information about the collected first and second street view images; and estimating the location of the mobile terminal by using information about the first street view image and the location of the sign (Abstract). However, the reference is silent on details about using information receiving from a vehicle that is substantially proximate to the mobile device and an image of the vehicle that is substantially proximate to the mobile device an image of the vehicle that is substantially proximate to the mobile device for location determination as recited in claim 1 in limitation (1) determining or obtaining, by the one or more processors, a location of the vehicle in accordance with the vehicle information represented by the radio data; receiving, by the one or more processors from an image capture device of the mobile device, an image of the vehicle that is substantially proximate to the mobile device; based at least on the image of the vehicle, determining, by the one or more processors, a relative location indicating where the mobile device is located relative to the vehicle; and based on the location of the vehicle and on the relative location of the mobile device, determining, by the one or more processors, a location of the mobile device.
Reiley et al. (US 20180357907 A1) discloses a method for determining a location of a user includes: at a mobile computing device, receiving from the user a request for pickup by a road vehicle; accessing an optical image recorded by the mobile computing device at approximately the first time; detecting a set of image features in the optical image; accessing an approximate location of the mobile computing device from a geospatial positioning system; accessing a set of known features associated with geographic locations within a threshold distance of the approximate location; in response to detecting correspondence between a first image feature in the set of image features and a first known feature in the set of known features, extrapolating an action geographic location of the mobile computing device based on a particular geographic location associated with the particular known feature; and dispatching an autonomous vehicle to proximal the actual geographic location (Abstract and Fig. 1-3). However, the reference is silent on details about (1). 
Wang et al. (US 20200218905 A1) discloses using location information observation data regarding to visual features observed in camera image taken from vehicle to determine lateral and longitudinal offset and determine vehicle position estimated based on the offset (abstract, Fig. 5, and ¶0061-0065). However, the reference is silent on details about (1).
Other related references listed in “Notice of Reference Cited” do not disclose the invention of claim 1, 17, and 20 regarding to limitation (1).

As discloses above, none of the prior art anticipate the invention of claim 1, 17, and 20. The above references, in combination, do not render obvious the claimed invention regarding to details about determining or obtaining, by the one or more processors, a location of the vehicle in accordance with the vehicle information represented by the radio data; receiving, by the one or more processors from an image capture device of the mobile device, an image of the vehicle that is substantially proximate to the mobile device; based at least on the image of the vehicle, determining, by the one or more processors, a relative location indicating where the mobile device is located relative to the vehicle; and based on the location of the vehicle and on the relative location of the mobile device, determining, by the one or more processors, a location of the mobile device. Therefore, claims 1, 17, 20 and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643